1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
     LOU BAKER, individually and on behalf                Case No.: 14cv2129-MMA (AGS)
12   of all others similarly situated,
                                                          ORDER RE: MOTIONS TO FILE
13                                                        UNDER SEAL
                                       Plaintiff,
14   v.                                                   [Doc. Nos. 345, 348, 350, 352, 356, 360,
                                                          368, 371, 374, 377, 382, 384, 387, 403,
15   SEAWORLD ENTERTAINMENT, INC.,                        405, 408, 412, 415, 418, 421]
     et al.,
16
17                                  Defendants.
18
19
20         Class Representatives Arkansas Public Employees Retirement System and
21   Pensionskassen for Børne-Og Ungdomspædagoger (collectively, “Plaintiffs”) and
22   Defendants SeaWorld Entertainment, Inc. (“SeaWorld”), James Atchison, James M.
23   Heaney, Marc Swanson, and the Blackstone Group L.P. (collectively, “Defendants”)
24   move to file under seal more than six hundred exhibits and various documents in
25   connection with Defendants’ motion for summary judgment and the parties’ respective
26   Daubert motions. In total, there are twenty (20) motions to file under seal pending before
27   the Court.
28         On July 17, 2019, the Court ordered the parties to meet and confer on every exhibit

                                                    -1-                        14cv2129-MMA (AGS)
1    and document sought to be sealed. See Doc. No. 429 at 3. The Court further ordered the
2    parties to file a joint report that includes two charts for each pending motion to file under
3    seal. See id. at 3-4. The parties filed their joint report, including the charts, on August
4    10, 2019. See Doc. No. 431. “[T]hrough the meet-and-confer process, the parties
5    trimmed the number of disputed Exhibits from over 600 to fewer than 25 unique
6    exhibits.” Id. at 3.
7          Upon review of the joint report, the Court finds these matters suitable for
8    determination on the papers and without oral argument.
9                                         LEGAL STANDARD
10         Courts have historically recognized a “general right to inspect and copy public
11   records and documents, including judicial records and documents.” Nixon v. Warner
12   Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978). “Unless a particular court record is one
13   ‘traditionally kept secret,’ a ‘strong presumption in favor of access is the starting point.”
14   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
15   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The
16   presumption of access is ‘based on the need for federal courts, although independent—
17   indeed, particularly because they are independent—to have a measure of accountability
18   and for the public to have confidence in the administration of justice.” Ctr. for Auto
19   Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United
20   States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
21         When a party moves to file under seal a motion or documents attached to a motion,
22   the focus is on the underlying motion and whether it is “more than tangentially related to
23   the underlying cause of action.” Ctr. for Auto Safety, 809 F.3d at 1099. If the motion is
24   more than tangentially related to the merits, like here, the movant must show compelling
25   reasons for overcoming the presumption in favor of public access. See id. at 1096-99.
26         Generally, a party seeking to seal a judicial record can overcome the presumption
27   in favor of access by “articulat[ing] compelling reasons supported by specific factual
28   findings . . . that outweigh the general history of access and the public policies favoring

                                                   -2-                       14cv2129-MMA (AGS)
1    disclosure, such as the public interest in understanding the judicial process.” Kamakana,
2    447 F.3d at 1178 (citations omitted) (internal quotation marks omitted). “In turn, the
3    court must ‘conscientiously balance[ ] the competing interests’ of the public and the party
4    who seeks to keep certain judicial records secret.” Id. at 1179 (quoting Foltz, 331 F.3d at
5    1135). “Compelling reasons must continue to exist to keep judicial records sealed.” In
6    re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th
7    Cir. 2012) (citing Kamakana, 447 F.3d at 1179).
8          “What constitutes a ‘compelling reason’ is ‘best left to the sound discretion of the
9    trial court.’” Ctr. For Auto Safety, 809 F.3d at 1097 (quoting Nixon, 435 U.S. at 599).
10   “Examples include when a court record might be used to ‘gratify private spite or promote
11   public scandal,’ to circulate ‘libelous’ statements, or ‘as sources of business information
12   that might harm a litigant’s competitive standing.’” Id. (quoting Nixon, 435 U.S. at 598-
13   99). “The mere fact that the production of records may lead to a litigant’s
14   embarrassment, incrimination, or exposure to further litigation will not, without more,
15   compel the court to seal its records.” Kamakana, 447 F.3d at 1179 (citing Foltz, 331 F.3d
16   at 1136).
17                                           DISCUSSION
18         Here, the Court has conducted a thorough review of each document and exhibit
19   sought to be filed under seal. The Court sets forth its rulings in the far-right column of
20   the charts in Appendix A. Where the Court concludes that a document or exhibit should
21   be restricted from the public’s view, in whole or in part, the Court finds that the
22   compelling reasons standard has been met and adopts the compelling reasons articulated
23   for that document or exhibit. Where the Court concludes that only certain portions of a
24   document or exhibit should be sealed, the Court has so noted and instructed the parties to
25   file an appropriately redacted version of the document or exhibit on the docket within
26   three (3) days of the date of this Order. Moreover, where the Court concludes that a
27   document or exhibit should not be sealed, the parties must similarly file the document or
28   exhibit on the docket within three (3) days of the date of this Order.

                                                  -3-                         14cv2129-MMA (AGS)
1                                        CONCLUSION
2         Based on the foregoing, the Court rules on the pending motions as set forth in
3    Appendix A.
4
5         IT IS SO ORDERED.
6
7    Dated: September 3, 2019                   _____________________________
8                                               HON. MICHAEL M. ANELLO
                                                United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-                       14cv2129-MMA (AGS)
